United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
SOUTHERN ARIZONA VETERANS
ADMINSTRATION HEALTHCARE SYSTEM,
Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1386
Issued: December 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 7, 2017 appellant filed a timely appeal from a February 15, 2017 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.2
ISSUE
The issue is whether OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective February 15, 2017.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 15, 2017 decision, OWCP received additional evidence.
However, the Board may only review evidence that was in the record at the time OWCP issued its final decision.
Thus, the Board is unable to review this evidence for the first time on appeal. See 20 C.F.R. §§ 501.2(c)(1); M.B.,
Docket No. 09-0176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

FACTUAL HISTORY
On March 25, 2016 appellant, then a 60-year-old social worker, filed a traumatic injury
claim (Form CA-1) alleging that on that date she sustained contusions to the bridge of her nose
and forehead when a cabinet door slid down and hit her on the head while she was opening the
cabinet. She continued working full duty following the injury, but stopped work on
April 8, 2016. Appellant returned to work for four hours per day on April 13, 2016.
On March 30, 2016 appellant was seen by Dr. Francis Stagg, a treating Board-certified
occupational medicine physician, for her March 25, 2016 injury. Dr. Stagg diagnosed head and
nasal contusions and indicated that she was capable of full-duty work.
In an April 8, 2016 work status work sheet, Dr. Richard Klassen, a treating physician
Board-certified in occupational medicine, indicated that appellant was disabled from work, but
could return to work on April 13, 2016. On April 13, 2016 he indicated that appellant was
capable of working four hours per day with restrictions for the period April 14 to 20, 2016.
Appellant continued to work part time based on Dr. Klassen’s opinion and restrictions.
On April 22, 2016 OWCP accepted the claim for head and nose contusions, and
subsequently expanded acceptance of the claim to include postconcussive syndrome. Appellant
received wage-loss compensation on the supplemental rolls from May 16 to October 25, 2016.
On April 26, 2016 appellant accepted a light-duty position for four hours of work per
day.
In reports dated April 26 and May 13, 2016, Dr. William B. Lujan, a treating Boardcertified neurologist, described how the work injury occurred and noted the medical treatment
appellant had received. He performed a neurological examination and diagnosed postconcussion
syndrome, without loss of consciousness. Dr. Lujan reported that appellant was slowly
improving and opined that she would eventually have full recovery from her symptoms. He
indicated that appellant was capable of working four hours per day, which would be increased to
six hours per day.
On May 18, 2016 appellant accepted a modified job offer working six hours per day
based on Dr. Lujan’s restrictions.
In a report dated June 22, 2016, Dr. Lujan provided a history of injury, reviewed
diagnostic tests, and performed a neurological examination. Appellant’s diagnoses were related
as cervical ligament sprain, postconcussion syndrome without loss of consciousness. Dr. Lujan
concluded that appellant sustained a mild concussion and recommended that she continue
working six hours per day. He indicated that he anticipated appellant’s full recovery from her
injury.
On July 21, 2016 OWCP referred appellant to Dr. Scott C. Forrer, a Board-certified
neurologist, for a second opinion evaluation to determine the status of her accepted injury and
whether she had physical limitations due to the accepted work injury.
On July 22, 2016 appellant accepted a light-duty position for six hours work per day.

2

On August 4, 2016 appellant was seen by Dr. Lujan for a follow-up evaluation of her
head injury. Dr. Lujan increased her work hours to eight per day and noted that she continued to
require time off for medical appointments and therapy sessions.
On August 11, 2016 appellant accepted a light-duty job offer from the employing
establishment to work eight hours per day.
In an August 16, 2016 report, Dr. Lujan reported that appellant had work restrictions due
to her accepted conditions which necessitated a break of 5 to 10 minutes from computer work,
every one and one-half to two hours. He also related that appellant found working eight hours
per day stressful.
In a report dated September 13, 2016, Dr. Forrer, based upon a review of the medical
evidence, statement of accepted facts, and physical and neurological examination, diagnosed
postconcussive syndrome and postconcussive neurologic phenomena. He explained that
diagnosis of postoncussive syndrome was supported by appellant’s complaints of post-traumatic
headaches with cervicogenic or muscle tension/contraction features, as well as pain at the base of
skull extending downward into appellant’s mid neck and headaches following the injury;
however, these symptoms were currently less frequent. Dr. Forrer reviewed a March 29, 2016
computer tomography scan of appellant’s head, which he noted was unremarkable. Appellant
related that she had no difficulty performing her work duties, her neck pain had become minimal,
and she no longer had frequent headache events. Examination findings included intact
comprehension, normal cervical nerves II to XII, normal sensory testing, cerebellar function, and
motor strength, normal gait, no lower cervical paraspinous musculature, bilateral tenderness in
upper-to-mid cervical paraspinous musculature, and no tenderness in the thoracic or lumbar
paraspinous musculature or trapezius. Dr. Forrer found no objective findings supporting
disability although there were subjective complaints of headache and neck pain. He noted that
appellant was currently performing her job as a social worker full time without restrictions.
Next, Dr. Forrer explained that appellant’s subjective complaints of neck pain and headache
were residuals of the accepted March 25, 2016 work injury, which he opined would resolve in
six to eight weeks.
Dr. Lujan, in reports dated September 15 and October 25, 2016, reiterated examination
and history finding from his prior reports. The diagnoses due to the accepted March 25, 2016
work injury continued to be concussion, cervical strain, and postconcussion syndrome.
Dr. Lujan noted that appellant sustained a mild head injury, which he opined likely caused a mild
concussion and postconcussion syndrome as well as a mild cervical strain/whiplash. He reported
improved cognition and that appellant was currently working eight hours per day, but with time
off for medical appointments and physical therapy.
On November 22, 2016 OWCP forwarded a copy of Dr. Forrer’s report to Dr. Lujan for
review and opinion as to whether he agreed or disagreed with Dr. Forrer’s opinion.
In a December 14, 2016 letter, Dr. Lujan responded to and disagreed with Dr. Forrer’s
conclusion that appellant was at maximum medical improvement and no longer had any
residuals from her accepted March 25, 2016 work injury. Based on his October 25, 2016
examination, Dr. Lujan opined that appellant continued to have residuals in the form of
intermittent dizziness with head movement, neck and upper thoracic pain, and intermittent
3

headaches. While he was of the opinion that appellant would make a full recovery in time, he
would reevaluate whether appellant had reached maximum medical improvement at her next
appointment on January 3, 2017.
Dr. Lujan, in a progress note dated January 3, 2017, concluded that appellant currently
was at maximum medical improvement and that her case could be closed. He recommended
supportive care of one to two neurological follow-up visits and cervical and thoracic physical
therapy, as needed.
On January 11, 2017 OWCP issued a notice proposing to terminate appellant’s
compensation benefits. It found that the reports from Drs. Forrer and Lujan established that
appellant no longer had any residuals or disability due the accepted head and nose contusions
and postconcussive syndrome.
By correspondence dated January 26, 2017, appellant noted her disagreement with the
proposal to terminate her compensation benefits. She noted that Dr. Lujan opined that her work
case be closed, but indicated she required continued supportive care on an as needed basis.
By decision dated February 15, 2017, OWCP finalized the termination of appellant’s
wage-loss compensation and medical benefits, effective February 15, 2017. It found the medical
evidence of record established that appellant no longer had any residuals or disability due to her
accepted head and nose contusions and postconcussive syndrome. OWCP noted that Dr. Forrer,
an OWCP referral physician, concluded that appellant no longer had any residuals or disability
due to the accepted work injury and that on January 3, 2017 Dr. Lujan, a treating physician,
found that appellant had reached maximum medical improvement and her case should be closed.
With respect to Dr. Lujan recommending supportive care, it found this concerned future medical
care was prophylactic, in nature, and not compensable under FECA.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.3 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.4 Its burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.5
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.6 To terminate authorization for medical treatment, OWCP must

3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

5

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

6

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

4

establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.7
ANALYSIS
OWCP accepted that appellant sustained head and nose contusions, and postconcussive
syndrome as a result of the accepted March 25, 2016 work injury. Based on the opinion of
Drs. Forrer and Lujan, OWCP terminated her compensation benefits effective February 15, 2017
as it found she no longer had any residuals or disability due to the accepted March 25, 2016 work
injury. It found Dr. Forrer’s opinion constituted the weight of the medical opinion evidence.
OWCP also noted that while Dr. Lujan, in a January 3, 2017 report, opined that appellant’s case
could be closed, his recommendation for supportive care was based on a possible future reinjury
or injury.
The Board finds that OWCP has met its burden of proof to terminate appellant’s wageloss compensation and medical benefits as the opinions of Dr. Forrer and Dr. Lujan establish that
she had no further disability or residuals due to her accepted employment injury.
Initially, the Board notes that the evidence of record includes reports from Dr. Stagg and
Dr. Klassen, who treated appellant shortly following her March 25, 2016 employment injury.
However, as these physicians did not further evaluate appellant to determine the status of her
accepted conditions, their reports from March and April 2016 are of diminished probative value
relative to the issue of the termination of appellant’s compensation benefits.8
The August 26, 2015 report of Dr. Forrer reflected a second opinion evaluation to
determine whether appellant had any continued disability or residuals due to her accepted
March 25, 2016 work injury. Dr. Forrer detailed the history of headache and pain complaints,
noted that she was working full time, and that her symptoms of pain and headache had subsided.
On examination he found normal cervical nerves, normal sensory testing, no thoracic, lumbar, or
lower cervical paraspinous musculature tenderness, and bilateral tenderness in the upper-to-mid
cervical paraspinous musculature. Dr. Forrer opined that there were no objective findings
showing residuals of the accepted conditions, but there were subjective pain and headache
complaints. He concluded that the pain and headache complaints were residuals of the accepted
March 25, 2016 work injury and would resolve in six to eight weeks. Dr. Forrer further noted
that appellant was currently performing her usual job as a social worker full time and without
restrictions. He based his opinion on a complete factual and medical background and provided
detailed findings on examination. Dr. Forrer reached medical conclusions regarding appellant’s
condition which was supported by his findings.9 The Board, therefore, finds that Dr. Forrer’s
opinion is sufficient to justify termination of appellant’s compensation.
On January 3, 2017 Dr. Lujan determined that appellant’s case could be closed as she had
reached maximum medical improvement. The Board has found that to terminate compensation
7

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

8

See O.L., Docket No. 10-0924 (issued February 24, 2011).

9

M.R., Docket No. 14-1405 (issued December 22, 2015); Pamela K. Guesford, 53 ECAB 727 (2002).

5

benefits, OWCP may properly rely on medical evidence from appellant’s own treating physician
which establishes that the accepted conditions have resolved.10 As appellant’s attending
physician, Dr. Lujan, had a thorough knowledge of appellant’s condition, his opinion is
probative on the issue of whether appellant had any further disability due to her accepted
employment injury. With respect to Dr. Lujan’s recommendation for supportive care on an as
needed basis, the Board finds that this concern for a possible future injury or reinjury, which is
not compensable under FECA.11 The Board, therefore, finds that OWCP properly relied upon
both Dr. Lujan and Dr. Forrer in terminating appellant’s compensation benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective February 15, 2017.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 15, 2017 is affirmed.
Issued: December 13, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

G.G., Docket No. 17-0537 (issued July 20, 2017).

11

I.J., 59 ECAB 408 (2008).

6

